Citation Nr: 1455862	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-15 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to July 1997 and from June 2001 to May 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for cervical strain and assigned a 10 percent rating, effective May 5, 2007, the day following the Veteran's discharge from active service.

In June 2014, the Veteran submitted additional medical evidence with a waiver of initial consideration by the RO.

A Board videoconference hearing was held before the undersigned in September 2014; a transcript of the hearing is of record.

Finally, the Board notes that in March 2013, prior to certification of this case to the Board, the Veteran submitted a statement to the RO indicating that he wished to withdraw the issue of entitlement to an initial rating in excess of 10 percent for a lumbar spine disorder, prior to January 19, 2012, and in excess of 40 percent from January 19, 2012 forward, as well as the issue of the propriety of the recoupment of separation pay through withholding of disability compensation payments for the period May 5, 2007 to October 16, 2007.  See 38 C.F.R. § 20.204 (2014).  Accordingly, those issues are no longer in appellate status.

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.



FINDING OF FACT

The Veteran's cervical spine disorder is manifested by pain and limited range of motion with flare-ups, during which he experiences muscle spasms and his range of motion is markedly inhibited.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, and no higher, for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, letters date in July 2007 and June 2012 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of these claims and/or subsequent readjudication in several supplemental statements of the case (SSOCs).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)

Concerning the duty to assist, the Veteran's service treatment records, VA examination records, VA treatment records, private treatment records, and lay statements in support of his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See id.

VA examinations were performed in August 2007 and June 2013 that include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's cervical spine disability since the last VA examination was performed.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Accordingly, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995). 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the Veteran nor his representative have alleged any deficiency in the conducting of his Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.

II.  Increased Initial Evaluation

The Veteran maintains that his service-connected cervical strain is more severely disabling than reflected in the 10 percent rating currently assigned.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran's cervical strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, and is evaluated under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, DCs 5235-5242.  

Specific to disabilities of the spine, the rating schedule provides for the evaluation of all spine disabilities under the General Rating Formula, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See id.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:

A 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; and 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire cervical spine . . . is fixed in flexion or extension."  38 C.F.R. § 4.71a, DCs 5235-5243, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.


Based on the evidence of record, the Board finds that the Veteran is entitled to a 20 percent rating under the General Rating Formula.  The Board acknowledges that there is no range of motion testing on either VA cervical spine examination evidencing forward flexion of the cervical spine to 30 degrees or less, or showing the combined range of motion of the cervical spine not greater than 170 degrees.  See August 2007 QTC Examination Report (reflecting cervical flexion from 0 to 45 degrees and combined range of motion of 340 degrees, and noting the presence of pain throughout the range of motion, tenderness, and muscle spasm); June 2013 VA Spine Examination (showing cervical flexion to 45 degrees and combined range of motion of 255 degrees, and noting functional limitation including limitation of motion).  However, VA chiropractic treatment records reflect that the Veteran experienced flare-ups of increased pain and tenderness, muscle spasm, and limitation of motion.  See, e.g., February 2009 VA Outpatient Note (reflecting that the Veteran reported flare ups of pain which significantly limit his cervical range of motion); October 2012 VA Chiropractic Note (reflecting decreased range of motion of the cervical spine with increased palpatory tenderness and myofascial tenderness); January 2013 VA Chiropractic Note (reflecting decreased range of motion of the cervical spine with increased palpatory tenderness and joint fixation at C5-C6 caused by hypertonic paraspinal muscles); September 2013 VA Chiropractic Note (showing chronic recurrent cervical spine residuals including pain and tenderness on palpitation).  Moreover, a February 2010 VA physical therapy note reflects this increased limitation of motion during exacerbation, finding cervical flexion limited to 30 degrees, and noting a cervical "disc bulge" at C5-C6 and C6-C7.  


The Veteran testified at his September 2014 Board hearing that he experienced frequent flare-ups of neck symptomatology, during which his range of motion was limited by pain, and which occasionally caused him to miss work.  See also Veteran's Pain Log from 2007-2008, submitted in February 2009 (reflecting fluctuating pain levels and intermittent "shooting pain, stabbing pain, and sharp pain").  He additionally reported experiencing muscle spasms, guarding, and misalignment characterized by a "popping" sensation in his neck.  See September 2014 Board Hearing Testimony (also reporting a tingling sensation in his shoulders).  He further noted that VA treatment providers issued him a cervical traction unit as part of an at-home treatment regimen.  See also February 2009 VA Neurology Consultation (reflecting that the Veteran was prescribed a home traction unit for his cervical spine disorder).  The Veteran is both competent and credible in reporting these lay-observable symptoms and circumstances.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Moreover, these symptoms during flare-ups have been noted during the course of the Veteran's VA treatment.  See, e.g., October 2009 VA Chiropractic Note (reflecting cervical pain with muscle spasms in the left and right cervical and left and right upper trapezius muscles); December 2009 VA Chiropractic Note (noting objective evidence of spasms in the right cervical and right upper trapezius muscles); February 2010 Physical Therapy Note (reflecting markedly limited cervical flexion to 30 degrees); VA Chiropractic Notes from October 2012, January 2013, and September 2013.  

Thus, given his functional impairment of the spine, including as due to additional associated symptoms during flare-ups, the Board finds that, for the entire appellate period, the criteria for a 20 percent rating for his cervical spine disorder are more nearly approximated.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  See also Fenderson, 12 Vet. App. at 126.


However, the assignment of a 30 percent rating is not in order as there has been no evidence of forward flexion of the cervical spine limited to 15 degrees or less, or of favorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, DC 5237.

As noted, the General Rating Formula also provides that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  However, no associated neurologic abnormalities have been found.  In this regard, although the Veteran reported tingling in his shoulders during his September 2014 Board hearing, repeated neurological testing has not revealed any radicular or neuropathic pathology of his upper extremities.  See, e.g., September 2009 VA Primary Care Note (finding no neurological deficits on clinical evaluation); May 2010 VA Primary Care Note (stating that no focal neurological deficits were  noted, and finding motor power of 5/5 in upper and lower extremities with sensations and reflexes intact); February 2011 VA Internal Medicine Note (noting that MRI results do not reflect any radiculopathy in the cervical spine); August 2012 Chiropractic Consult (showing no neurologic symptomatology); June 2013 VA Spine Examination (finding no neurologic dysfunction and noting that there is no evidence of radiculopathy).  Accordingly, the competent medical evidence tends to show there is no objective neurologic abnormality associated with the Veteran's service-connected cervical strain and, therefore, a separate rating is not warranted. 

Disabilities affecting the spine may also be rated on the basis of incapacitating episodes, depending upon which method, incapacitation or limitation of motion, results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS code), a 40 percent rating is warranted if the total duration is at least four weeks.  See 38 C.F.R. § 4.71a (DC 5243).  See also Note(1) in 38 C.F.R. § 4.71a, DC 5243 (defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician).  Although neither VA examiner diagnosed intervertebral disc syndrome, the medical evidence of record reflects that the Veteran has a history of disc disease during the pendency of the claim.  See December 2009 Physical Therapy Consult (noting that an MRI revealed bulging discs at C5-C6 and C6-C7); April 2010 VA Physical Therapy Note (reflecting a cervical disc bulge at C5-C6 and C6-C7).  However, the Veteran has not stated, and the evidence of record does not otherwise show, that he has been prescribed bed rest by a physician for his cervical spine disability at any point during the pendency of this claim.  See 38 C.F.R. § 4.71a, DC 5243.  Accordingly, a higher rating based on IVDS and incapacitating episodes is not warranted.  

Accordingly, considering the competent medical and lay evidence of record and applying the doctrine of the benefit of the doubt, the Board finds the Veteran is entitled to an initial evaluation of 20 percent, but no higher, for his cervical spine disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Extraschedular Consideration

Referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's cervical spine disorder is manifested by pain, flare-ups, muscle spasm, and limitation of motion.  These manifestations are directly addressed by the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes in 38 C.F.R. § 4.71a, DCs 5235-5243, as well as sections 4.40, 4.45, and 4.59 of the regulations, which compensate for pain, weakness, incoordination, fatigability, and functional limitations, including during flare-ups.  Thus, a comparison of the Veteran's cervical spine disorder with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Accordingly, the first step of the inquiry is not satisfied.  Thus, consideration of related factors under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19. 


Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial evaluation of 20 percent, but no higher, for service-connected cervical strain is granted, effective May 5, 2007, subject to regulations applicable to the payment of monetary benefits.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


